17-1343
Corren v. Donovan


    17‐1343 
    Corren v. Donovan 


                            UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 

                                        _______________ 

                                       August Term, 2017 

                    (Argued: January 17, 2018            Decided: July 31, 2018) 

                                       Docket No. 17‐1343 
                                        _______________ 

     DEAN CORREN, MARJORIE POWER, VERMONT PROGRESSIVE PARTY, RICHARD KEMP, 
                              STEVEN HINGTGEN, 

                                       Plaintiffs‐Appellants, 

                                  DAVID ZUCKERMAN, Senator, 

                                  Intervenor‐Plaintiff‐Appellant, 

                                                – v. –

     JAMES C. CONDOS, Vermont Secretary of State, in his official capacity, THOMAS J. 
           DONOVAN, JR., Vermont Attorney General, in his official capacity, 

                                      Defendants‐Appellees. 
                                       _______________ 

    B e f o r e: 

                    KATZMANN, Chief Judge, KEARSE and POOLER, Circuit Judges. 
                                       ______________ 
                                                                                           
                                                                                           
                                                                                           

 
       Appellants, former and prospective candidates for public office in 
Vermont and a political party, brought this action asserting that Vermont’s 
public election financing system, which allows candidates to receive grants of 
public funds if they abide by certain limitations, violates the First Amendment 
rights of candidates, their supporters, and political parties. The provisions that 
appellants challenge prohibit publicly financed candidates from accepting 
contributions or making expenditures beyond the amount of the grants and 
announcing their candidacies or raising or expending substantial funds before a 
certain date. The district court (Sessions, J.) dismissed all of appellants’ claims for 
failure to state a claim and denied their motion for attorney’s fees. We hold that, 
because candidates may freely choose either to accept public campaign funds 
and the limitations thereon or to engage in unlimited private fundraising, those 
limitations do not violate First Amendment rights. In addition, appellants are not 
entitled to a fee award because they cannot be considered prevailing parties. 
Accordingly, the judgment of the district court is AFFIRMED. 
              _______________ 
              

             JOHN L. FRANCO, JR., Law Office of John L. Franco, Jr., Burlington, 
                   VT, for Plaintiffs‐Appellants and Intervenor‐Plaintiff‐Appellant. 
              
             EVE JACOBS‐CARNAHAN, Assistant Attorney General (Megan J. 
                   Shafritz, Assistant Attorney General, on the brief), Montpelier, 
                   VT, for Defendants‐Appellees. 
             _______________ 

KATZMANN, Chief Judge:  

      This appeal requires us to decide whether Vermont’s campaign finance 

law, Vt. Stat. Ann. tit. 17, §§ 2901 et seq., which imposes additional restrictions on 

candidates who choose to receive public campaign finance grants, violates the 

First Amendment of the United States Constitution. 



                                           2 
       
                                                                                        
                                                                                        
                                                                                        

      Appellants are several former and prospective candidates for Vermont 

Lieutenant Governor, as well as the Vermont Progressive Party. They brought 

this action under 42 U.S.C. § 1983, asserting that provisions of Vermont’s “Public 

Financing Option,” Vt. Stat. Ann. tit. 17, §§ 2981–2986 (the “Option”), violate the 

First Amendment and seeking declaratory and injunctive relief. In particular, 

appellants challenged provisions that prohibit publicly financed candidates 

(“PFCs”) from (1) accepting more than a specified amount of campaign 

contributions, which are defined to include (with some exceptions) expenditures 

made by political parties in coordination with those candidates; (2) expending 

funds beyond the total amount of the public grants; and (3) announcing their 

candidacies or raising or expending more than a specified amount of funds 

before February 15 of an election year. 

      The district court (Sessions, J.) dismissed all of appellants’ claims for 

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) and denied 

appellants’ motion for reconsideration and for attorney’s fees under 42 U.S.C. 

§ 1988(b). Appellants mainly argue on appeal that the district court erred in 

upholding the challenged restrictions because those restrictions unfairly and 

unjustifiably burden the speech and associational rights of PFCs, their 


                                           3 
       
                                                                                             
                                                                                             
                                                                                             

supporters, and political parties. However, because a candidate may freely 

choose whether to accept public funds and the conditions thereon in lieu of 

unlimited private fundraising, and presumably will make that choice only if she 

believes that doing so will expand her powers of speech and association, she 

cannot complain that those conditions burden her rights. Nor can the candidate’s 

supporters and any political party with which she is affiliated complain that the 

limitations resulting from the candidate’s voluntary choice burden their own 

rights. Thus, appellants’ constitutional claims were properly dismissed. In 

addition, the district court correctly concluded that appellants were not 

prevailing parties eligible to receive attorney’s fees. We therefore AFFIRM the 

judgment of the district court. 

                                    BACKGROUND 

I.    Vermont’s Campaign Finance Law 

      In 1997, in an effort to lessen the influence of money in politics, the State of 

Vermont enacted a stringent campaign finance law. See An Act Relating to Public 

Financing of Election Campaigns, Disclosure Requirements and Limits on 

Campaign Contributions and Expenditures, 1997 Vt. Acts & Resolves 490 

(codified at Vt. Stat. Ann. tit. 17, §§ 2801 et seq.) (repealed 2014) (“Act 64”). Act 64 


                                            4 
       
                                                                                            
                                                                                            
                                                                                            

imposed caps on the total expenditures that each candidate could make during 

an election cycle, as well as tight limits on the amount of contributions that a 

candidate could accept from a single individual or organization. See id. at 497–99. 

It also established a system of public election financing. See id. at 491–95. Yet Act 

64’s regime was short‐lived: in 2006, the Supreme Court invalidated much of the 

law, holding that its limits on expenditures and contributions were 

unconstitutionally restrictive. Randall v. Sorrell, 548 U.S. 230, 236 (2006) (plurality 

opinion). Randall did not, however, pass upon the validity of the public financing 

system. Id. at 239. 

      In 2014, Vermont repealed Act 64 and enacted a revised campaign finance 

law, see An Act Relating to Campaign Finance Law, 2014 Vt. Acts & Resolves 1 

(codified at Vt. Stat. Ann. tit. 17, §§ 2901 et seq.) (“Act 90” or “the Act”), which 

loosened some of the restrictions that the Supreme Court held unconstitutional in 

Randall. The Act wholly dispenses with across‐the‐board limits on the total 

expenditures that candidates can make during an election cycle, whereas it still 

imposes limits, albeit less stringent ones, on the amounts of contributions that a 

candidate may accept from particular sources. See Vt. Stat. Ann. tit. 17, § 2941. 

For example, a candidate for lieutenant governor “shall not accept contributions 


                                            5 
       
                                                                                          
                                                                                          
                                                                                          

totaling more than” $4000 from an individual or an organization that is not a 

political party. Id. § 2941(a)(3)(A); see id. § 2901(16). 

       Act 90 defines a “contribution” as any payment, loan, or gift that is made 

“for the purpose of influencing an election, advocating a position on a public 

question, or supporting or opposing one or more candidates in any election.” Id. 

§ 2901(4). Also treated as contributions are “related campaign expenditure[s],” 

which are expenditures made by third parties in coordination with a candidate 

or her committee that promote the election of the candidate or the defeat of the 

candidate’s rivals. Id. § 2944(a)–(b). However, the Act exempts from the 

definition of contribution a series of items and activities. Id. § 2901(4)(A)–(M). 

These exemptions include, inter alia, “the use of a political party’s offices, 

telephones, computers, and similar equipment,” id. § 2901(4)(F), lists of 

registered voters maintained by a party, id. § 2901(4)(H), party‐sponsored 

campaign events for three or more candidates, id. § 2901(4)(L), and general get‐

out‐the‐vote efforts, id. § 2901(4)(M). The legislative findings contained in the Act 

explain that “[e]xempting certain activities of political parties from the definition 

of what constitutes a contribution is important so as to not overly burden 

collective political activity” and to “protect the right to associate in a political 


                                             6 
        
                                                                                             
                                                                                             
                                                                                             

party,” as those exempted activities “are part of a party’s traditional role in 

assisting candidates to run for office.” 2014 Vt. Acts & Resolves 2. 

      In addition, contributions from political parties to candidates are exempted 

from Act 90’s contribution limitations; simply put, candidates “may accept 

unlimited contributions from a political party.” Vt. Stat. Ann. tit. 17, 

§ 2941(a)(1)(B), (a)(2)(B), (a)(3)(B). Act 90’s findings explain that political parties’ 

“important” and “historic” role in campaigns distinguishes them from political 

committees and makes it “appropriate to limit contributions from political 

committees without imposing the same limits on political parties.” 2014 Vt. Acts 

& Resolves 2. 

      Act 90’s “Public Financing Option” (the “Option”), which was carried over 

in substantially similar form from Act 64, offers public funding to qualifying 

candidates running for governor or lieutenant governor, and it imposes an 

additional set of restrictions on candidates who accept that offer. See Vt. Stat. 

Ann. tit. 17, §§ 2981–2986. To qualify for public financing, a candidate must 

obtain a certain value and number of “qualifying contributions” during the 

“Vermont campaign finance qualification period,” id. § 2984(a), which spans 

from February 15 of an election year until the fourth Thursday after the first 


                                            7 
       
                                                                                        
                                                                                        
                                                                                        

Monday in May of that year, id. §§ 2356, 2981(4). For example, a candidate for 

lieutenant governor must raise “a total amount of no less than $17,500.00 

collected from no fewer than 750 qualified individual contributors making a 

contribution of no more than $50.00 each.” Id. § 2984(a)(2). Once a candidate 

qualifies for public financing, she receives grants for the primary and general 

election periods. Id. § 2985(a)(1). A candidate for lieutenant governor receives 

“$50,000.00 in a primary election period,” less the amount of qualifying 

contributions the candidate collected, and “$150,000.00 in a general election 

period.” Id. § 2985(b)(2). 

      Along with those grants come additional restrictions, which are set out in 

Section 2983, entitled “Vermont campaign finance grants; conditions.” Section 

2983(a) limits when a PFC may announce her candidacy or begin significant 

fundraising: 

      A person shall not be eligible for Vermont campaign finance grants if, 
      prior to February 15 of the general election year during any two‐year 
      general election cycle, he or she becomes a candidate by announcing 
      that  he  or  she  seeks  an  elected  position  as  Governor  or  Lieutenant 
      Governor or by accepting contributions totaling $2,000.00 or more or 
      by making expenditures totaling $2,000.00 or more. 
       




                                            8 
       
                                                                                      
                                                                                      
                                                                                      

Section 2983(b)(1) limits PFCs’ ability to accept private contributions and make 

expenditures: 

      A  candidate  who  accepts  Vermont  campaign  finance  grants  shall[] 
      not  solicit,  accept,  or  expend  any  contributions  except  qualifying 
      contributions,  Vermont  campaign  finance  grants,  and  contributions 
      authorized  under section  2985 of  this  chapter,  which  contributions 
      may be solicited, accepted, or expended only in accordance with the 
      provisions of this subchapter . . . . 
       
In effect, the Option caps a PFC’s campaign funding at the amount of the public 

grants. Finally, Section 2903(b) provides that any PFC who exceeds Section 

2983(b)(1)’s limits is obligated to repay public funds and is also subject to the 

penalties imposed for any violation of the Act. 

II.   Factual and Procedural History 

      The facts giving rise to the instant case, as alleged in appellants’ pleadings, 

are as follows. In 2014, appellant Dean Corren unsuccessfully ran for Lieutenant 

Governor of Vermont as the nominee of both the Vermont Progressive Party 

(“VPP”) and the Vermont Democratic Party (“VDP”). During his campaign, 




                                               9 
       
                                                                                       
                                                                                       
                                                                                       

Corren qualified for and opted to receive public campaign funds for the primary 

and general election periods. 

      On October 24, 2014, the VDP disseminated an email blast that expressed 

support for Corren’s candidacy and identified ways for recipients to support 

Corren and other candidates on the VDP ticket. Roughly a week later, William 

Sorrell, then the Attorney General of Vermont, served on Corren’s campaign a 

“notice of alleged violation,” which stated that the email blast constituted an in‐

kind contribution that Corren, as a PFC, could not accept under the terms of the 

Option. Corren disputed that the email constituted a contribution under Section 

2901(4) but offered to settle the matter by paying for the estimated value of the 

email blast out of his campaign funds. Sorrell rejected this offer, countered with a 

demand of $72,000 in forfeited public campaign funds and fines, and threatened 

to pursue an enforcement action if Corren did not meet that demand. 

      Unable to reach an agreement, Corren brought an action under 42 U.S.C. 

§ 1983 against Sorrell in his official capacity on March 20, 2015, seeking a 

declaratory judgment that the email blast was not an in‐kind contribution and 

that certain provisions of Vermont’s campaign finance law were 

unconstitutional. Vermont then filed an enforcement action against Corren in 


                                          10 
       
                                                                                      
                                                                                      
                                                                                      

state court on March 25, 2015, alleging that Corren unlawfully received and 

failed to report an in‐kind contribution in the form of the email blast. 

      In May 2015, Corren amended his complaint to join appellants Steven 

Hingtgen, Richard Kemp, and Marjorie Power, as well as the VPP, as plaintiffs in 

the action. Hingtgen, Kemp, and Power are former VPP candidates for lieutenant 

governor and regular donors to VPP candidates. Those plaintiffs then filed a 

Second Amended Complaint (“SAC”). Count I of the SAC alleged that Section 

2983(b)(1)’s restrictions on the contributions that PFCs may accept and the funds 

they may expend impose an unconstitutional burden on rights of speech and 

association. Count II alleged that Section 2944(c), which subjects certain party 

expenditures to restrictions on contributions, imposes a similar burden and is 

impermissibly ambiguous. Count III sought a declaration that the email blast, as 

well as any political party activities that are enumerated in Section 2901(4), do 

not constitute in‐kind contributions. And Count IV alleged that Section 2903(b)’s 

refund requirement is unconstitutional as well. 

       In late 2015, appellant David Zuckerman, a Vermont State Senator who 

intended to run for lieutenant governor in 2016 as a PFC but worried that 

restrictions on PFCs would put him at a disadvantage relative to privately 


                                          11 
       
                                                                                        
                                                                                        
                                                                                        

financed candidates, intervened in the action. Count I of Zuckerman’s intervenor 

complaint sought a declaration that Section 2983(a)’s requirement that PFCs 

refrain from announcing their candidacies or raising or expending a certain 

amount of money before a prescribed date is unconstitutional. Count II, like 

Count I of the SAC, challenged Section 2983(b)(1)’s contribution and expenditure 

limitations. 

      Vermont moved to dismiss the SAC, arguing that the district court must 

abstain, pursuant to Younger v. Harris, 401 U.S. 37 (1971), from deciding Corren’s 

claims to the extent they called into question the ongoing state enforcement 

proceedings against him, and that all of the plaintiffs lacked standing. The 

district court granted in part and denied in part the motion, concluding that it 

was required to “abstain from hearing Corren’s challenges to Vermont’s 

campaign finance law insofar as those challenges relate to the enforcement action 

currently pending against him in state court,” including whether the email blast 

could be regulated as an in‐kind contribution, but that it could consider his other 

challenges. App. 81. The district court also dismissed Count IV of the SAC 

because Section 2903(b)’s refund provision, which that Count challenged, had 

since been amended. 


                                         12 
       
                                                                                             
                                                                                             
                                                                                             

      Vermont then moved to dismiss the SAC and Zuckerman’s complaint for 

failure to state a claim. In a March 9, 2016 Opinion and Order, the district court 

granted the motion and dismissed all of appellants’ claims under Federal Rule of 

Civil Procedure 12(b)(6). In the course of rejecting appellants’ constitutional 

challenges, the district court construed Section 2901(4)’s exemptions from the 

definition of contribution to apply to related campaign expenditures, and it held 

that this statutory construction headed off possible constitutional problems by 

permitting political parties to make such exempted expenditures in support of 

PFCs. The district court dismissed the case but did so “without prejudice to re‐

filing in the event that the state courts offer an interpretation of the statute that is 

inconsistent with this Opinion and Order.” App. 114. 

      Following entry of judgment, appellants moved for reconsideration, 

primarily based on a litigation position that Vermont took in the state 

enforcement action. The district court denied reconsideration, noting that it had 

abstained from deciding matters at issue in the state proceeding. At the same 

time, the court denied appellants’ motion for fees under 42 U.S.C. § 1988, on the 

ground that appellants did not qualify as prevailing parties. This appeal 

followed. 


                                           13 
       
                                                                                                      
                                                                                                      
                                                                                                      

                                                        DISCUSSION 

I.     Standard of Review

       “We review the grant of a motion to dismiss under Rule 12(b)(6) de novo, 

‘construing the complaint liberally, accepting all factual allegations in the 

complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.’” 

Elias v. Rolling Stone, LLC, 872 F.3d 97, 104 (2d Cir. 2017) (quoting Chase Grp. 

Alliance LLC v. City of New York Depʹt of Fin., 620 F.3d 146, 150 (2d Cir. 2010)). 

       Whether appellants are prevailing parties eligible to recover attorney’s fees 

under 42 U.S.C. § 1988(b) “is a question of law that we review de novo.” Perez v. 

Westchester Cnty. Dep’t of Corr., 587 F.3d 143, 149 (2d Cir. 2009). 

II.    First Amendment Challenges 

       In this appeal, appellants primarily contend that the district court erred in 

dismissing their First Amendment challenges to the Act’s restrictions on PFCs.1 

Specifically, they argue that Section 2983(b)(1)’s restriction on contributions to 

                                                     

       1  The First Amendment provides: “Congress shall make no law respecting an 
establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of 
speech, or of the press; or the right of the people peaceably to assemble, and to petition the 
Government for a redress of grievances.” U.S. Const. amend. I. “Although the text of the First 
Amendment states that ‘Congress shall make no law . . . abridging the freedom of speech, or of 
the press,’ the Amendment applies to the States under the Due Process Clause of the Fourteenth 
         
Amendment.” 44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 489 n.1 (1996) (ellipsis in original). 

                                                            14 
                                                                                                      
                                                                                                      
                                                                                                      

PFCs (the “Contribution Limit”) violates the rights of PFCs, their supporters, and 

political parties; that Section 2983(b)(1)’s cap on expenditures by PFCs (the 

“Expenditure Limit”) infringes PFCs’ right to self‐finance their campaigns; and 

that Section 2983(a)’s restrictions on the timing of PFCs’ announcements of their 

candidacies and their acceptance or expenditure of certain amounts of funds (the 

“Timing Restrictions”) violate PFCs’ rights as well.2 We consider these challenges 

in turn. 

      A.          The Contribution Limit 

                1.           Backdrop of Public Financing Decisions 

       To provide the context in which appellants make their challenge to the 

Contribution Limit, we first review other relevant decisions that have considered 

the constitutionality of public financing systems. In the foundational campaign 


                                                     

       2   We do not understand appellants to attack the constitutionality of Section 2944’s 
treatment of related campaign expenditures as contributions in this appeal. As noted above, 
Count II of the SAC claimed that Section 2944’s definition of a related expenditure is ambiguous 
and that its presumption that expenditures made on behalf of six or fewer candidates are 
related is unjustified. The district court dismissed that count, recognizing that this Court 
previously rejected similar challenges to Act 64’s definition of related expenditures, see Landell v. 
Sorrell 382 F.3d 91, 145 (2d Cir. 2004), vacated on other grounds by Randall, 548 U.S. at 236–37, 
which was relevantly similar to the current definition in Section 2944, see 1997 Vt. Acts & 
Resolves 498–99. Appellants do not challenge that holding on appeal; rather, they argue that 
Section 2983(b)(1)’s restrictions on making such expenditures in coordination with PFCs 
          
amount to an unconstitutional burden on speech and associational rights. 

                                                        15 
                                                                                       
                                                                                       
                                                                                       

finance decision Buckley v. Valeo, 424 U.S. 1 (1976), the Supreme Court addressed 

several challenges to the Federal Election Campaign Act of 1971, Pub. L. No. 92‐

225, 86 Stat. 3 (codified as amended at 2 U.S.C. § 6566, 52 U.S.C. §§ 30101–30126, 

30141–30146) (“FECA”). FECA set limits on the contributions a candidate could 

accept from a single source, the total expenditures a candidate could make, and 

the independent expenditures expressly advocating the election or defeat of a 

candidate that third parties could make during an election cycle. See Buckley, 424 

U.S. at 23–24, 39–40, 44, 54. In addition, FECA, in conjunction with the 

Presidential Election Campaign Fund Act, Pub. L. No. 92‐178, 85 Stat. 497 (1971) 

(codified as amended at 26 U.S.C. § 9001 et seq.) (the “Fund Act”), established a 

public election financing system for presidential candidates. Under that system, a 

candidate who met certain eligibility criteria was entitled to $20,000,000 in 

funding for the general election campaign, provided that she “pledge[d] not to 

incur expenses in excess of the entitlement . . . and not to accept private 

contributions except to the extent that the fund [wa]s insufficient to provide the 

full entitlement.” Buckley, 424 U.S. at 88. 

      The Buckley Court recognized that “[s]pending for political ends and 

contributing to political candidates both fall within the First Amendment’s 


                                           16 
       
                                                                                       
                                                                                       
                                                                                       

protection of speech and political association.” FEC v. Colo. Republican Fed. 

Campaign Comm., 533 U.S. 431, 440 (2001) (“Colorado II”) (citing Buckley, 424 U.S. 

at 14–23). But, the Court noted, “although [FECA’s] contribution and 

expenditure limitations both implicate fundamental First Amendment interests, 

its expenditure ceilings impose significantly more severe restrictions on 

protected freedoms of political expression and association than do its limitations 

on financial contributions.” Buckley, 424 U.S. at 23. As a result, Buckley upheld 

FECA’s contribution limits, while it struck down restrictions on candidates’ total 

campaign expenditures and independent expenditures by individuals and 

groups. Id. at 58. Buckley also upheld FECA’s system of public financing, rejecting 

claims that the system abridged speech in violation of the First Amendment or 

discriminated in violation of the Fifth Amendment. Id. at 90–108. In so holding, 

the Court observed that the public financing system, by “us[ing] public money to 

facilitate and enlarge public discussion and participation in the electoral 

process,” “further[ed], not abridge[d], pertinent First Amendment values.” Id. at 

92–93. 

      Although Buckley had no occasion to analyze whether the limits imposed 

on candidates who accepted public financing violated those candidates’ rights, it 


                                          17 
       
                                                                                         
                                                                                         
                                                                                         

nonetheless suggested that, in exchange for such financing, candidates could 

voluntarily accept restrictions that would otherwise be impermissible. Whereas 

the Buckley Court struck down general limits on candidates’ expenditures, it 

noted that Congress “may condition acceptance of public funds on an agreement 

by the candidate to abide by specified expenditure limitations.” Id. at 57 n.65; see 

also id. at 95 (“[A]cceptance of public financing entails voluntary acceptance of an 

expenditure ceiling.”). By way of explanation, the Court observed that a 

candidate’s decision to forgo private financing and accept public financing is a 

“voluntar[y]” one analogous to the decision to accept only small‐dollar 

contributions. Id. at 57 n.65. 

      Not long after Buckley, a three‐judge district court addressed the 

restrictions imposed on candidates by FECA’s public financing system, and this 

Court, sitting en banc, subsequently adopted its reasoning. See Republican Nat’l 

Comm. v. FEC, 487 F. Supp. 280 (S.D.N.Y.) (three‐judge court) (“RNC II”), aff’d 

mem., 445 U.S. 955 (1980); see also Republican Nat’l Comm. v. FEC, 616 F.2d 1, 2 (2d 

Cir.) (en banc) (holding that challenged provisions of FECA were constitutional 




       

                                          18 
                                                                                                        
                                                                                                        
                                                                                                        

for the reasons set forth in RNC II), aff’d mem., 445 U.S. 955 (1980).3 In that case, 

the Republican National Committee (“RNC”) challenged the system’s 

$20,000,000 cap on the expenditures of PFCs seeking the presidency (which, as 

noted above, Buckley distinguished from the general expenditure caps that it 

found invalid), and the resulting ban on PFCs’ acceptance of private 

contributions beyond that amount. The RNC contended that those limits violated 

the First Amendment because they “restrict[ed] the ability of candidates and 

their parties, supporters and contributors to communicate their ideas.” 

Republican Nat’l Comm. v. FEC, 461 F. Supp. 570, 573 (S.D.N.Y. 1978) (“RNC I”). In 

effect, “[w]hat plaintiffs [sought was] the right to solicit, receive and spend both 




                                                     

       3   The procedural posture of RNC II was unusual. The case involved challenges to FECA 
and the Fund Act, each of which provided special procedures for judicial review. A three‐judge 
district court was convened “to decide the constitutional issues raised with respect to the Fund 
Act,” as required by that statute. Republican Nat’l Comm., 616 F.2d at 1. The single‐judge district 
court before which the case was brought also certified questions regarding the constitutionality 
of FECA to this Court sitting en banc, as required by FECA. Id. The three‐judge court, which 
comprised two circuit judges and the original district judge, then issued an opinion upholding 
the constitutionality of the Fund Act, see RNC II, 487 F. Supp. at 282, and the next day this 
Court, sitting en banc, answered the questions certified to it by concluding that the challenged 
provisions of FECA were constitutional “substantially for the reasons set forth in the opinion of 
the three‐judge court,” Republican Nat’l Comm., 616 F.2d at 2. Both decisions were summarily 
          
affirmed by the Supreme Court. Republican Nat’l Comm. v. FEC, 445 U.S. 955 (1980) (mem.). 

                                                        19 
                                                                                         
                                                                                         
                                                                                         

public and private campaign funds, without any limitations.” RNC II, 487 F. 

Supp. at 283. 

      The three‐judge court first addressed the plaintiffs’ suggestion that certain 

candidates were “somehow or other forced as a practical matter to accept public 

funding” with its attendant restrictions. Id. at 283. The court concluded that they 

were not, since a candidate could raise a similar or greater amount of funds 

through private fundraising. Id. at 283–84. The court then turned to “the issue 

of whether Congress may lawfully condition a presidential candidate’s eligibility 

for public federal campaign funds upon the candidate’s voluntary acceptance of 

limitations on campaign expenditures and private contributions.” Id. at 284. This 

question, in turn, required deciding, inter alia, whether such a condition would 

abridge the rights of the candidate. Id. 

      The court observed that, “[w]hile Congress may not condition benefit on 

the sacrifice of protected rights, the fact that a statute requires an individual to 

choose between two methods of exercising the same constitutional right does not 

render the law invalid, provided the statute does not diminish a protected right.” 

Id. at 284–85 (citations omitted). The public financing system at issue passed 

muster under that framework, as it provided a candidate with an additional 


                                            20 
       
                                                                                            
                                                                                            
                                                                                            

method of speaking that the candidate would elect only if it enhanced her ability 

to speak: 

      The  Fund  Act merely  provides  a  presidential  candidate  with  an 
      additional  funding  alternative  which  he  or  she  would  not  otherwise 
      have  and  does  not  deprive  the  candidate  of  other  methods  of 
      funding which may be thought to provide greater or more effective 
      exercise of rights of communication or association than would public 
      funding. Since the candidate remains free to choose between funding 
      alternatives,  he  or  she  will  opt  for  public  funding  only  if,  in  the 
      candidate’s  view,  it  will  enhance  the  candidate’s  powers  of 
      communication and association. 

Id. at 285. For that reason, RNC II held that “as long as the candidate remains free 

to engage in unlimited private funding and spending instead of limited public 

funding, the law does not violate the First Amendment rights of the candidate or 

supporters.” Id. at 284. 

      Subsequent decisions by our sister circuits have employed a similar logic 

of voluntariness in evaluating challenges to public financing systems. As the 

Court of Appeals for the Fourth Circuit observed, “[s]ince Buckley the circuit 

courts have generally held that public financing schemes are permissible if they 

do not effectively coerce candidates to participate in the scheme.” N.C. Right to 

Life Comm. Fund for Indep. Political Expenditures v. Leake, 524 F.3d 427, 436 (4th Cir. 




                                            21 
       
                                                                                           
                                                                                           
                                                                                           

2008). That is because such schemes do not burden candidates’ rights if they 

merely create another viable funding option rather than compel candidates to 

choose public funding. See Daggett v. Comm’n on Gov’t Ethics & Election Practices, 

205 F.3d 445, 467 (1st Cir. 2000) (“A law providing public funding for political 

campaigns is valid if it achieves ‘a rough proportionality between the advantages 

available to complying candidates . . . and the restrictions that such candidates 

must accept to receive these advantages.’” (ellipsis in original) (quoting Vote 

Choice, Inc. v. DiStefano, 4 F.3d 26, 39 (1st Cir. 1993))); Gable v. Patton, 142 F.3d 940, 

948 (6th Cir. 1998) (“[T]he central question we are faced with is whether the 

substantial advantage [afforded to PFCs] rises to the level of unconstitutional 

coercion.”); Rosenstiel v. Rodriguez, 101 F.3d 1544, 1552 (8th Cir. 1996) (“Under 

this choice‐increasing framework, candidates will presumably select the option 

that they feel is most advantageous to their candidacy. Given this backdrop, it 

appears to us that the State’s scheme promotes, rather than detracts from, 

cherished First Amendment values.”). 

            2.      Candidates 

      With this backdrop in mind, we conclude that the Contribution Limit does 

not violate PFCs’ First Amendment rights. Appellants argue that the limit 


                                            22 
       
                                                                                                   
                                                                                                   
                                                                                                   

burdens PFCs’ ability to speak and associate, particularly with political parties, 

and that there is no important interest justifying it. But appellants do not assert 

that the Option’s terms compel candidates to accept public financing and its 

attendant restrictions. Rather, the thrust of their claim is that accepting that deal 

puts them at a disadvantage relative to privately financed candidates. If that is 

so, then a candidate will rationally choose to decline public financing under the 

Option, and the Option’s limits on PFCs’ acceptance of contributions will not 

apply to her. If, on the other hand, she believes that the fixed amount of funds 

awarded in a public grant will afford her greater funding than she can raise in 

private contributions, then accepting the grant will increase the funds she can 

use to speak, despite the Contribution Limit.4 Thus, in neither case does the 

Contribution Limit diminish her ability to speak and associate. Rather, it merely 



                                                     

       4  Candidates who cannot raise in private contributions anything close to the amount of a 
public grant may well feel that accepting public funds gives them the best chance to run a 
competitive race, but they cannot complain that the prohibition on raising private funds beyond 
the amount of the public grant disadvantages them, since, without the grant—which, as 
appellants recognize, a state is under no obligation to offer—those candidates would be left 
only with the private funds they could raise. Cf. Buckley, 424 U.S. at 94–95 (“[T]he inability, if 
any, of minor‐party candidates to wage effective campaigns will derive not from lack of public 
funding but from their inability to raise private contributions.”). We note that this is not the 
situation before us, as appellants do not allege that they are effectively compelled to accept 
         
public funds. 

                                                        23 
                                                                                         
                                                                                         
                                                                                         

allows a candidate to choose between “two methods” of speaking: either using 

privately raised funds or public funds, whichever the candidate believes will be 

greater. RNC II, 487 F. Supp. at 284; cf. Buckley, 424 U.S. at 95 n.129 (noting that 

FECA’s public financing scheme “substitutes public funding for what the parties 

would raise privately”). Thus, because candidates remain free to reject the 

Option’s funding and attendant Contribution Limit if they believe that private 

financing of their campaigns will facilitate greater speech, they cannot claim that 

the Options’ restrictions in this regard burden their First Amendment rights. 

      Appellants nonetheless assert that the unconstitutional conditions doctrine 

entails a heightened level of scrutiny because the terms of the Option condition a 

benefit—here, a grant of public financing—on a PFC’s ostensible sacrifice of a 

constitutional right—namely the ability to raise unlimited private contributions. 

See Perry v. Sindermann, 408 U.S. 593, 597 (1972) (“[The Government] may not 

deny a benefit to a person on a basis that infringes his constitutionally protected 

interests—especially, his interest in freedom of speech.”). 

      In support of this view, they rely in part on a passage from RNC II, which 

explains that a statute may “require[] an individual to choose between two 

methods of exercising the same constitutional right . . . provided the statute does 


                                           24 
       
                                                                                       
                                                                                       
                                                                                       

not diminish a protected right or, where there is such a diminution, the burden is 

justified by a compelling state interest.” 487 F. Supp. at 284–85. Appellants 

emphasize the phrase after the “or” and interpret it to demand heightened 

scrutiny. Yet RNC II clearly sets out a disjunctive test, under which a statute is 

constitutionally sound if it either does not diminish rights or is justified by a 

sufficient interest. For the reasons explained above, a candidate’s ability to 

choose either to receive public funds or raise unlimited private funds does not 

diminish her ability to speak. Therefore, under RNC II, that condition need not be 

justified by a sufficient interest for the law to be constitutionally sound. 

      None of the other authority that appellants cite establishes that providing a 

choice between unlimited private fundraising and limited public funding 

triggers heightened scrutiny. In Green Party v. Garfield, this Court did review 

provisions of Connecticut’s public financing system using “exacting scrutiny.” 

616 F.3d 213, 229–36 (2d Cir. 2010). However, the challengers in that case argued 

that Connecticut’s eligibility requirements for public grants discriminated 

against minor party candidates, a different type of claim than the challenge to the 

Contribution Limit that appellants make here. See id. at 228–29; see also infra 




                                           25 
       
                                                                                            
                                                                                            
                                                                                            

§ II.C. Moreover, Green Party merely assumed without deciding that such 

scrutiny applied to the challenge in that case. 616 F.3d at 228–29.5 

      Appellants also reference a concurring opinion in Ognibene v. Parkes, 671 

F.3d 174 (2d Cir. 2011), in support of their view that restrictions on contributions 

to PFCs must satisfy exacting scrutiny. Under the public financing system 

challenged in Ognibene, a candidate who opted for public funding could receive 

public matching funds equal to six times the amount of eligible contributions 

that the candidate raised, but contributions from lobbyists and entities that did 

business with New York City would not be matched. Id. at 179–80, 193. The 

opinion of the Court held that “the non‐matching provision is closely drawn to 

address a sufficiently important governmental interest,” a conclusion sufficient 


                                                    

5 The Green Party plaintiffs also asserted that certain “trigger” provisions of 
Connecticut’s public financing system burdened the speech of candidates who did not 
participate in that system. Green Party, 616 F.3d at 242. Under those provisions, a PFC 
would receive additional grants of public funds if the PFC’s privately financed 
opponent made expenditures or received contributions totaling more than the 
expenditure limit applicable to the PFC, or if independent expenditures made in 
opposition to the PFC’s candidacy exceeded a certain threshold. Id. at 221–22. We 
applied heightened scrutiny and struck down that portion of the law. Id. at 245. 
However, our analysis reflected the fact that the “trigger” provisions operated as a 
“penalty” on PFCs’ opponents, who did not voluntarily submit to the strictures of the 
public financing system. Id. at 244. Here, appellants do not make a similar claim; they 
        
instead argue that the rights of PFCs themselves are burdened. 

                                                       26 
                                                                                        
                                                                                        
                                                                                        

to satisfy exacting scrutiny. Id. at 193. Yet the Court also recognized that 

participation in the system was “voluntary,” and that “[c]andidates who choose 

not to participate, and their contributors, are not prevented from freely 

expressing their political speech and associations.” Id. This reasoning is 

consistent with the view that, so long as candidates may freely choose not to 

participate in public funding, the conditions on that funding do not burden 

candidates’ rights. 

      The cases from our sister circuits cited above are of no more help to 

appellants’ cause. While appellants suggest that some of those cases applied 

heightened scrutiny to provisions of public election financing schemes, the cases 

that they cite at most hold in the alternative that the provisions satisfied such 

scrutiny, after concluding that those provisions did not burden candidates’ 

rights. See, e.g., Rosenstiel, 101 F.3d at 1552–53 (holding that Minnesota’s public 

financing system “survive[d] strict scrutiny,” after having held that “the 

challenged provisions do not burden a candidate’s First Amendment rights” 

because the system was “choice‐increasing”); see also Daggett, 205 F.3d at 465 

n.26, 472 (concluding that Maine’s public financing scheme “d[id] not burden the 

First Amendment rights of candidates or contributors” and not reaching whether 


                                          27 
       
                                                                                                    
                                                                                                    
                                                                                                    

a burden would be justified by a compelling interest). In sum, we conclude that 

the voluntary decision to accept public funds and forgo the ability to accept 

private contributions does not burden PFCs’ First Amendment rights.6 

       But even if the Contribution Limit did impose a burden on PFCs’ rights, 

that burden would be justified under intermediate scrutiny. “Going back 

to [Buckley], restrictions on political contributions have been treated as merely 



                                                     

       6    Appellants push back against this view with a purported reductio ad absurdum. They 
posit that, if a voluntary choice to accept public financing could never be understood to burden 
a candidate’s rights, then a state could impose all sorts of troubling conditions on the receipt of 
public funds, such as requirements that PFCs refrain from discussing certain issues or 
associating with certain groups, possess certain religious affiliations, or not campaign against 
certain candidates. We need not address whether any of those specific conditions would be 
permissible because they are not before us in this case. However, we observe that this parade of 
horribles does not call into question the soundness of the analysis above. 
         As long as an offer of public funding to which an objectionable condition attached is not 
so advantageous that a candidate is effectively compelled to take it, we could expect the 
candidate to reject such an offer, in which case the condition would not burden the candidate. 
In contrast, were an offer of funding so advantageous that a candidate did feel compelled to 
accept the funding despite objecting to a condition attached thereto, we would review whether 
the condition burdened the candidate’s rights and, if it did, review whether imposing that 
condition nonetheless satisfied the appropriate level of scrutiny. Similarly, if a prerequisite for 
access to public funding—like the fundraising and vote‐share requirements challenged under 
the Equal Protection Clause of the Fifth Amendment in Buckley, 424 U.S. at 93—appeared to 
discriminate between candidates, we would apply exacting scrutiny. See Green Party, 616 F.3d at 
229. In the abstract, it is hard to imagine that any of the conditions that appellants put forth 
would further a legitimate governmental interest such that it could pass the applicable level of 
scrutiny. Moreover, some—such as a requirement that PFCs possess a certain religious 
affiliation—would seem to violate rights beyond the speech and associational rights in the First 
Amendment. Thus, appellants have not shown that the foregoing analysis would permit any of 
          
the troublesome conditions that they identify to hinder candidates’ exercise of their rights. 

                                                        28 
                                                                                         
                                                                                         
                                                                                         

‘marginal’ speech restrictions subject to relatively complaisant review under the 

First Amendment, because contributions lie closer to the edges than to the core of 

political expression.” FEC v. Beaumont, 539 U.S. 146, 161 (2003) (quoting Colorado 

II, 533 U.S. at 440). Thus, a contribution limit “passes muster if it satisfies the 

lesser demand of being closely drawn to match a sufficiently important interest.” 

Id. at 162 (internal quotation marks omitted). 

      Buckley concluded that “public financing as a means of eliminating the 

improper influence of large private contributions furthers a significant 

governmental interest.” 424 U.S. at 96. RNC II similarly held that the public 

financing scheme at issue in that case was “supported by a compelling state 

interest,” specifically “‘to reduce the deleterious influence of large contributions 

on our political process, to facilitate communication by candidates with the 

electorate, and to free candidates from the rigors of fundraising.’” 487 F. Supp. at 

285 (quoting Buckley, 424 U.S. at 91). Restricting private contributions to PFCs is 

closely drawn to that interest because, “[i]f a candidate were permitted, in 

addition to receipt of public funds, to raise and expend unlimited private funds, 

the purpose of public financing would be defeated.” Id. It is easy to see why: if 

such contributions were not limited, grants of public funds would simply serve 


                                           29 
       
                                                                                      
                                                                                      
                                                                                      

as stipends to candidates who would continue private fundraising efforts and 

thereby reintroduce the detriments of private fundraising that public election 

financing schemes were designed to avoid. Like the party in RNC II, appellants 

appear to advocate for “the right to solicit, receive and spend both public and 

private campaign funds, without any limitations.” 487 F. Supp. at 283. But they 

cannot have it both ways without undermining the purpose of the Option. 

Rather, as the name “Option” suggests, candidates must choose between limited 

public grants and unlimited private contributions. 

      We conclude that Section 2983(b)(1)’s Contribution Limit does not burden 

the First Amendment rights of candidates, and, even if it did, it would survive 

exacting scrutiny because it is closely drawn to address the important 

governmental interests served by a public election financing scheme. 

           3.      Supporters 

      Section 2983(b)(1)’s Contribution Limit does not impermissibly burden the 

constitutional rights of PFCs’ supporters either. As set forth above, RNC II held 

that “as long as the candidate remains free to engage in unlimited private 

funding and spending instead of limited public funding, the law does not violate 

the First Amendment rights of the candidate or supporters.” 487 F. Supp. at 284 


                                         30 
       
                                                                                             
                                                                                             
                                                                                             

(emphasis added). The three‐judge district court explained that, despite FECA’s 

contribution limitations, supporters retained “a wide range of ways to express 

their support” given exclusions from FECA’s definitions of contribution and 

expenditure and supporters’ ability to make unlimited independent 

expenditures. Id. at 286. More centrally, any limitation on supporters’ ability to 

contribute was a function of their preferred candidate’s voluntary choice: 

      [S]ince the candidate has a legitimate choice whether to accept public 
      funding  and  forego  private  contributions,  the  supporters  may  not 
      complain  that  the  government  has  deprived  them  of  the  right  to 
      contribute.  There  is  nothing  improper  or  unusual  in  recognizing 
      that a candidate rather than his or her supporters should control the 
      method of financing the campaign. In this respect the statute simply 
      reflects  the  basic  right  of  any  person  to  accept  or  reject  campaign 
      contributions from any other person or committee, or not to run for 
      office  at  all.  .  .  .  In  short, it  would  be  unreasonable  to  preclude  a 
      candidate  who  prefers  public  financing  from  using  it  instead  of 
      private  financing  merely  because  some  supporters  believe  that  the 
      decision deprives them of the ability to contribute to the candidate’s 
      election in the precise way they would if the campaign were privately 
      financed. 
       
Id. In other words, if a candidate declines private contributions in favor of public 

funds, the candidate’s supporters cannot complain that the state has infringed 

their rights to make contributions. Therefore, because candidates “remain[] free 



                                              31 
       
                                                                                                        
                                                                                                        
                                                                                                        

to engage in unlimited private funding and spending instead of limited public 

funding” under the Option (as established above), the restriction on 

contributions that applies when candidates voluntarily elect public funding does 

not abridge supporters’ rights. Id. at 284. Moreover, for the reasons stated above, 

such a restriction furthers sufficiently important government interests. 

                4.           Political Parties 

       The same logic leads us to conclude that the Contribution Limit does not 

unconstitutionally burden the rights of political parties. Appellants argue at 

length that a party’s ability to make expenditures in coordination with 

candidates—which, as explained above, are treated as “contributions” under the 

Act, Vt. Stat. Ann. tit. 17, § 2944(a), and are therefore subject to the Contribution 

Limit7—is critical to the party’s role in Vermont’s electoral system, and that the 

Contribution Limit unacceptably curtails this important function with respect to 

PFCs. However, appellants cannot show that parties are exempt from the 


                                                     

       7   As noted above, see supra n.2, we do not understand appellants to challenge the district 
court’s holding that Vermont may regulate related expenditures as contributions. We therefore 
take it as a given in our analysis that related expenditures by parties are functionally equivalent 
to monetary contributions. See Colorado II, 533 U.S. at 464 (“There is no significant functional 
difference between a party’s coordinated expenditure and a direct party contribution to the 
          
candidate.”). 

                                                        32 
                                                                                         
                                                                                         
                                                                                         

analysis set forth above, according to which a candidate’s voluntary decision to 

accept public funds and their attendant limitations does not produce an 

unconstitutional burden on the rights of her supporters. 

        The Supreme Court has recognized that restrictions on party contributions 

to candidates can “threaten[] harm to a particularly important political right, the 

right to associate in a political party.” Randall, 548 U.S. at 256. Randall, which held 

unconstitutional Act 64’s stringent caps on contributions, identified two “special 

party‐related harms,” id. at 259, that those limits wrought: “limit[ing] the ability 

of a party to assist its candidates’ campaigns by engaging in coordinated 

spending on advertising, candidate events, voter lists, mass mailings, even yard 

signs,” id. at 257, and “preventing a political party from using contributions by 

small donors to provide meaningful assistance to any individual candidate,” id. 

at 258. But Randall did not consider whether these harms were inflicted by limits 

on parties’ assistance to candidates who elected public financing, as it did not 

address the constitutionality of Act 64’s public election finance system. See id. at 

239. 

        While restrictions on contributions can abridge the rights of political 

parties, so too can such limits abridge the rights of individual supporters. And 


                                           33 
         
                                                                                        
                                                                                        
                                                                                        

we know from the foregoing analysis that limits on individual contributions are 

constitutionally permissible when supporters’ preferred candidate voluntarily 

chooses to accept public funds in lieu of private fundraising. See RNC II, 487 F. 

Supp. at 284. The question, then, is whether parties should be treated any 

differently than individual supporters when it comes to limits on coordinated 

expenditures in support of PFCs. 

      In Colorado II, the Supreme Court, addressing a challenge to FECA’s limits 

on parties’ coordinated expenditures, considered “whether a party is otherwise 

in a different position from other political speakers, giving it a claim to demand a 

generally higher standard of scrutiny before its coordinated spending can be 

limited.” 533 U.S. at 445. The political party involved in that case argued that, 

because a party’s most essential function is to coordinate with candidates to get 

them elected, limitations on that coordination are more serious than similar 

restrictions on individual supporters. The Court rejected this view. It noted that 

“political parties and other associations derive rights from their members,” id. at 

448 n.10, and it did not understand the respondent party to “claim a variety of 

First Amendment protection that is different in kind from the speech and 

associational rights of their members,” id. at 448. The Court concluded that “[a] 


                                          34 
       
                                                                                                       
                                                                                                       
                                                                                                       

party is not, therefore, in a unique position. It is in the same position as some 

individuals and [political committees], as to whom coordinated spending limits 

have already been held valid.” Id. at 455. 

       We likewise conclude that, in the context of restrictions on contributions to 

PFCs, a party is in no different position than an individual supporter, who 

cannot complain that her rights have been violated when her preferred candidate 

opts for public funds rather than raising private contributions. A PFC’s choice to 

accept public funds and thus the Option’s restriction on expenditures 

coordinated with PFCs no more burdens a party’s rights than would a 

candidate’s choice not to coordinate with the party with regard to the party’s 

expenditures. We therefore conclude that Section 2983(b)(1)’s contribution limit 

does not burden political parties’ rights.8 


                                                     

       8   In light of this conclusion, we need not address appellants’ arguments that certain 
party activities fall outside of the enumerated exemptions from the definition of contribution in 
Section 2901(4). These arguments seek to demonstrate that, assuming that restrictions on 
parties’ coordinated expenditures on behalf of PFCs may constitute burdens on speech, the Act 
does in fact impose a significant burden, contrary to the district court’s conclusion that Section 
2901(4)’s exemptions permitted all of the activities that a party such as the VPP might wish to 
undertake on behalf of candidates. Because we conclude that such restrictions do not burden 
the rights of candidates and parties so long as candidates freely choose public funding, the 
extent of the restrictions under the Act is beside the point here. 
         In addition, while appellants seem to suggest that the construction of Section 2901(4)’s 
exemptions provides them with inadequate guidance about which related expenditures will 

                                                        35 
                                                                                                    
                                                                                                    
                                                                                                    

       Moreover, even if the application of the Contribution Limit to political 

parties did burden those parties’ rights, the limit survives the appropriate level 

of scrutiny, as it is closely drawn to sufficiently important governmental 

interests. See id. at 456 (concluding that restrictions on parties’ coordinated 

spending were subject to “scrutiny appropriate for a contribution limit”). As 

explained above, restricting contributions to PFCs is necessary to sustain a public 

financing system, which itself serves important interests. See Buckley, 424 U.S. at 

96; RNC II, 487 F. Supp. at 285. 

       Appellants contend, however, that parties’ contributions are somehow 

different than contributions from other sources, such that there is no reason to 

restrict PFCs’ receipt of the former. They assert that campaign finance laws’ 

restrictions on speech may only be imposed to prevent quid pro quo corruption 

and its appearance, see McCutcheon v. FEC, 134 S. Ct. 1434, 1450 (2014), whereas 

the legislative findings that preface Act 90 imply that party contributions actually 




                                                     

count as contributions, they do not present a developed argument that those provisions are 
impermissibly vague, and we therefore do not consider it. See Tolbert v. Queens Coll., 242 F.3d 58, 
75 (2d Cir. 2001) (“It is a settled appellate rule that issues adverted to in a perfunctory manner, 
unaccompanied by some effort at developed argumentation, are deemed waived.” (internal 
        
quotation marks omitted)). 

                                                        36 
                                                                                         
                                                                                         
                                                                                         

counteract corruption and therefore that there is no legitimate reason to limit 

such contributions. We do not think that the Act’s findings lead to that 

conclusion. The findings explain that the Act imposes no limits on parties’ 

contributions to (privately financed) candidates because “[p]olitical parties play 

an important role in electoral campaigns,” which role is at risk of being 

“eclipse[d]” by less transparent, less democratic “expenditure‐only political 

committees.” 2014 Vt. Acts & Resolves 2. But this explanation as to why party 

contributions to privately financed candidates are unlimited has no direct 

relevance to contribution limits pertaining to PFCs.  

      Even if the Act’s findings suggest that contributions by parties are 

comparatively benign, that does not mean that there is no reason to prevent all 

donors, including parties, from contributing to PFCs in order to maintain a 

system of public financing. Appellants argue that the interests that justify a 

public financing system, specifically relieving candidates of the burdens of 

private fundraising and obligations to donors, see RNC II, 487 F. Supp. at 285, are 

not served by restricting contributions by political parties. Yet application of the 

Contribution Limit to parties at the very least furthers an interest in preventing 

“the risk of corruption (and its appearance) through circumvention of valid 


                                          37 
       
                                                                                           
                                                                                           
                                                                                           

contribution limits.” Colorado II, 533 U.S. at 456; see also McCutcheon, 134 S. Ct. at 

1458 (adverting to the “Government’s anticircumvention interest,” which may 

justify restrictions that prevent circumvention of contribution limits). If a party 

could contribute unlimited funds to a PFC while individual supporters remained 

subject to the Act’s Contribution Limit, those supporters might avoid the limit by 

donating funds to the party (up to $10,000, see Vt. Stat. Ann. tit. 17, § 2941(a)(5)) 

with the understanding that the funds would be contributed to the candidate. See 

Colorado II, 533 U.S. at 458 (explaining that, where contribution limits applicable 

to parties are higher than those imposed on individuals, “[d]onors give to the 

party with the tacit understanding that the[ir] favored candidate will benefit”). 

Such circumvention would undercut the Contribution Limit for individuals, 

which, as explained above, is necessary to maintain a public financing system. 

We therefore conclude that applying the Contribution Limit to parties is closely 

drawn to the important governmental interests served by a public financing 

system. 

      Finally, appellants’ attempt to reframe the Contribution Limit as a speaker‐ 

or content‐based restriction on parties’ speech is unavailing. The Contribution 

Limit applies to all potential donors to PFCs, not solely political parties, so it is 


                                           38 
       
                                                                                       
                                                                                       
                                                                                       

not speaker‐based. And, consistently with that limit, parties can still express 

support for PFCs through unlimited independent expenditures and any 

coordinated expenditures that fall within Section 2901(4)’s exemptions, which 

belies appellants’ assertion that the limit imposes a content‐based restriction 

targeting speech in support of PFCs. Appellants’ argument boils down to the 

assertion that a party’s inability to make coordinated expenditures that fall 

outside of Section 2901(4)’s exemption on behalf of PFCs will imply a 

withholding of support from those candidates; appellants characterize the 

purportedly implied message as a “state‐imposed requirement of . . . misleading 

speech.” Appellants’ Br. 19–20. It strikes us as highly implausible that anyone 

would understand the legally mandated withholding of certain types of 

support—contributions and some coordinated expenditures—to imply a lack of 

support for a given candidate, particularly when a party could express robust 

support through permitted methods. In any event, appellants’ argument proves 

too much: its logic would allow any prospective donor to argue that a 

contribution limit requires her to express less robust support than she wishes to 

express, thereby compelling misleading speech. But it is well‐established that 

reasonable contribution limits are constitutional. See Buckley, 424 U.S. at 28–29. 


                                          39 
       
                                                                                          
                                                                                          
                                                                                          

Thus, there is no merit to appellants’ view that the Contribution Limit is an 

impermissible content‐based restriction. 

      In sum, we conclude that a candidate’s voluntary choice to accept public 

funds in lieu of private contributions under the terms of the Option does not 

entail a burden on the rights of the candidate, her supporters, or political parties, 

and also that the Contribution Limit is closely drawn to important interests. We 

therefore reject appellants’ challenge to Section 2983(b)(1)’s limit on contributions 

to PFCs. 

     B.      The Expenditure Limit 

     Section 2983(b)(1) prohibits PFCs from “expend[ing] any contributions 

except” those received under the terms of the Option, which logically bars them 

from expending their own funds, i.e., self‐financing their campaigns. Appellants 

contend that this restriction does nothing to avoid corruption or its appearance 

and therefore cannot survive the strict scrutiny to which limitations on campaign 

expenditures are subject. See Davis v. FEC, 554 U.S. 724, 740 (2008) (noting that if 

a restriction “imposes a substantial burden on the exercise of the First 

Amendment right to use personal funds for campaign speech, that provision 




                                          40 
       
                                                                                        
                                                                                        
                                                                                        

cannot stand unless it is justified by a compelling state interest.” (internal 

quotation marks omitted)). 

     Yet appellants have skipped a step: before such heightened scrutiny applies 

they must show that there is a burden on candidates’ rights, and this they cannot 

do. Buckley recognized that a public financing system “may condition acceptance 

of public funds on an agreement by the candidate to abide by specified 

expenditure limitations.” 424 U.S. at 57 n.65; see also id. at 95 (“[A]cceptance of 

public financing entails voluntary acceptance of an expenditure ceiling.”). As 

explained above, if a candidate voluntarily chooses to accept public funds in lieu 

of private fundraising—presumably because the grant of public funds will 

expand her ability to speak—then prohibiting her from using funds other than 

the public grant, including her own, does not burden her constitutional rights. 

     The Supreme Court’s decision in Davis, cited by appellants, only reinforces 

this conclusion. In Davis, the Court found unconstitutional a provision of the 

Bipartisan Campaign Reform Act (“BCRA”), under which, if a candidate made 

personal expenditures beyond a certain threshold, the candidate’s opponent 

would enjoy an expanded contribution limit. 554 U.S. at 729. The Court held that 

this selective expansion of the contribution limit unconstitutionally penalized 


                                          41 
       
                                                                                          
                                                                                          
                                                                                          

expenditures of personal funds. Id. at 739. In so holding, the Court rejected the 

argument that this penalty on speech was permissible simply because candidates 

may choose whether or not to expend funds beyond the threshold. But the Court 

expressly distinguished that choice from the choice to accept public funds and 

concomitant restrictions. Id. at 739–40. The Court explained that, under the public 

financing system analyzed in Buckley, “a candidate, by forgoing public financing, 

could retain the unfettered right to make unlimited personal expenditures,” 

whereas, under BCRA, a candidate had to choose either to restrict her spending 

or to trigger disparate contribution limits. Id. Davis therefore confirms that a 

public financing system under which a candidate may choose to exercise “the 

unfettered right to make unlimited personal expenditures” does not threaten the 

right to make personal expenditures in support of one’s own campaign. Thus, we 

also reject appellants’ challenge to the Expenditure Limit. 

     C.      The Timing Restrictions 

     The last of appellants’ constitutional challenges is to the Timing Restrictions 

contained in Section 2983(a). That section specifies that a candidate is not eligible 

for grants of public election funds if, before February 15 of an election year, she 

announces her candidacy or raises or spends more than $2000. Vt. Stat. Ann. tit. 


                                          42 
       
                                                                                       
                                                                                       
                                                                                       

17, § 2983(a). Appellants contend that these restrictions unjustifiably 

disadvantage PFCs, especially when those candidates’ opponents engage in 

significant fundraising earlier than February 15. 

     The district court concluded that the Timing Restrictions, by defining the 

period during which prospective PFCs must raise the requisite amount of 

qualifying contributions, allowed an evaluation of whether those candidates 

enjoyed enough support to qualify for public financing and therefore furthered 

an interest in reserving public funds for viable candidates. See Buckley, 424 U.S. at 

96 (“Congress’ interest in not funding hopeless candidacies with large sums of 

public money necessarily justifies the withholding of public assistance from 

candidates without significant public support. Thus, Congress may legitimately 

require some preliminary showing of a significant modicum of support as an 

eligibility requirement for public funds.” (internal citations and quotation marks 

omitted)). The district court accordingly held that the timing restrictions passed 

constitutional muster. 

     Appellants likewise frame the Timing Restrictions as “eligibility 

requirement[s],” to which Buckley applied exacting scrutiny. 424 U.S. at 93–96 

(analogizing FECA’s “eligibility formulae” for public grants to restrictions on 


                                          43 
       
                                                                                        
                                                                                        
                                                                                        

ballot access, which are subject to exacting scrutiny, and, while noting that the 

former were less restrictive than the latter, holding that the eligibility formulae 

satisfied such heightened scrutiny). But see Green Party, 616 F.3d at 228 

(observing that Buckley left unresolved whether exacting scrutiny or some “less 

searching standard” applies to claims that a public financing system’s 

qualification criteria discriminate against certain candidates). The Timing 

Restrictions, appellants argue, fail to satisfy exacting scrutiny because they do 

not further any governmental interests, much less “sufficiently important” ones, 

and they “unfairly or unnecessarily burden[] the political opportunity” of PFCs. 

Buckley, 424 U.S. at 95, 96. 

     At first glance, given Section 2983(a)’s reference to “eligib[ility] for Vermont 

campaign finance grants,” it might seem that the Timing Restrictions should be 

analyzed as eligibility requirements of the kind at issue in Buckley and Green 

Party, which are subject (at least provisionally) to exacting scrutiny. But the 

eligibility requirements discussed in Buckley measured amounts of preliminary 

fundraising and, in the case of minor‐party candidates, the share of the vote that 

the candidate’s party earned in the previous election, 424 U.S. at 88–89; the ones 

in Green Party concerned those factors as well as the number of voter 


                                          44 
       
                                                                                           
                                                                                           
                                                                                           

registrations for a candidate’s party and signatures collected, 616 F.3d at 219–20; 

and, as noted above, the Act itself contains a preliminary fundraising 

requirement specifying that a certain amount of qualifying contributions must be 

raised over a certain period, see Vt. Stat. Ann. tit. 17, §§ 2356, 2981(4), 2984(a). The 

Timing Restrictions, in contrast, do not require an affirmative show of support, 

but rather only refraining from certain actions. On their own, they impose no 

hurdle limiting access to public funding to certain viable candidates, since any 

candidate who wishes to receive such funding can abide by those limits. 

Moreover, the Timing Restrictions do not raise the specter of discrimination 

between major‐ and minor‐party candidates, which was the crux of the 

challenges to the eligibility requirements in Buckley, see 424 U.S. at 97, and Green 

Party, see 616 F.3d at 224. In other words, while the restrictions at issue in Buckley 

and Green Party were alleged to discriminate between certain types of candidates 

in determining who could receive public funding—i.e., which candidates could 

campaign as PFCs—here appellants argue that the Timing Restrictions 

discriminate between PFCs and privately financed candidates. 

      In this light, the Timing Restrictions are unlike the eligibility requirements 

in Buckley and Green Party and more akin to the limits on contributions to and 


                                           45 
       
                                                                                           
                                                                                           
                                                                                           

expenditures by PFCs found in Section 2983(b)(1) and discussed above. Indeed, 

the structure of the Act is suggestive: the Timing Restrictions and the 

Contribution and Expenditure Limits are all found in Section 2983, whose title 

indicates that it sets out “conditions” on grants, see Vt. Stat. Ann. tit. 17, § 2983, 

whereas it is the following section, entitled “Qualifying Contributions,” that sets 

out what a candidate must do “[i]n order to qualify for” grants, see id. § 2984. We 

therefore analyze the Timing Restrictions not as requirements limiting eligibility 

for public funds, which may be subject to exacting scrutiny, see Green Party, 616 

F.3d at 229, but rather as limits on PFCs that are conditions of the grant of public 

funding under the Option. 

     Under this framework, appellants’ contention that the Timing Restrictions 

impermissibly “burden the political opportunity” of PFCs, id. at 228, when 

privately financed candidates enter a race before February 15 is misplaced. We 

understand the thrust of this contention to be that the restrictions afford 

privately financed candidates a head start on private fundraising, which 

advantages them over PFCs. However, as discussed above with regard to the 

Contribution and Expenditure Limits, a candidate may voluntarily choose 

between public financing, with its concomitant restrictions, and unlimited 


                                           46 
       
                                                                                       
                                                                                       
                                                                                       

private fundraising, and we would expect her to elect whichever option is most 

advantageous. If candidates believe that the Timing Restrictions disadvantage 

PFCs relative to privately funded candidates, they can freely choose to raise 

private funds instead. Cf. Buckley, 424 U.S. at 99 (concluding that FECA’s public 

financing system did not disadvantage non‐major parties, even if they received 

no benefit from it, in part because those parties remained “free to raise money 

from private sources”). We therefore remain unpersuaded by appellants’ 

argument that the Timing Restrictions amount to a burden on candidates’ rights. 

     Because the Timing Restrictions do not burden candidates’ fundamental 

rights, they are subject only to rational basis review, which is exceedingly 

deferential. See Ysursa v. Pocatello Educ. Ass’n, 555 U.S. 353, 359 (2009) (“Given 

that the State has not infringed . . . First Amendment rights, the State need only 

demonstrate a rational basis to justify the [law].”). The restrictions meet this 

standard. Even though they are not needed to set the initial bound of the public 

financing qualification period, see Vt. Stat. Ann. tit. 17, §§ 2356, 2981(4), they 

nonetheless might make it more difficult for prospective PFCs to violate the 

requirement that PFCs raise the requisite amount of qualifying contributions 

only during that period. If a candidate cannot announce her bid for office or 


                                           47 
       
                                                                                         
                                                                                         
                                                                                         

accept significant contributions before the qualification period, it would seem 

less likely that she could raise significant funds before the qualification period 

and then misreport those funds as qualifying contributions made at the proper 

time. In addition, there are other conceivable rationales for the restrictions: for 

example, Vermont’s legislature might believe it beneficial to reduce the amount 

of time candidates spend campaigning. For those reasons, we reject appellants’ 

constitutional challenge to the Timing Restrictions. 

                                        *  *  * 

      In sum, we conclude that the Contribution Limit, the Expenditure Limit, 

and the Timing Restrictions in Act 90 do not violate the First Amendment rights 

of candidates, their supporters, or political parties. Given the free choice to 

accept the grants and restrictions that public financing entails or to engage in 

unlimited private fundraising, candidates cannot complain that electing the 

former course burdens their rights. And even if, as appellants contend, the 

detriments of public financing are so severe that few candidates, if any, will elect 

to receive public funds, that is a problem for Vermont’s legislature, not this 

Court, to address. We therefore affirm the district court’s dismissal of appellants’ 

claims. 


                                          48 
       
                                                                                       
                                                                                       
                                                                                       

III.   Attorney’s Fees 

       Appellants’ other challenge on appeal is to the district court’s denial of 

their motion for attorney’s fees under 42 U.S.C. § 1988(b). In an action under 42 

U.S.C. § 1983, a “court, in its discretion, may allow the prevailing party . . . a 

reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b). The district 

court concluded that appellants were not entitled to fees because they could not 

be considered “prevailing parties” in the litigation below, as the court dismissed 

all of their claims and did not grant declaratory or injunctive relief. 

       Appellants argue that this conclusion was erroneous because, although the 

March 9, 2016 Opinion and Order dismissed their claims, it nonetheless 

contained a favorable statutory construction. The district court held that, “[t]o 

bring the statutory provisions into harmony, and as apparently conceded by the 

Defendants in their briefing, the contribution exemptions in Section 2901(4) must 

apply throughout the statute,” such that “a related expenditure is considered a 

contribution to a candidate unless the expenditure is an activity that is specifically 

exempted under [Section] 2901(4).” App. 110. This holding, appellants contend, 

amounts in practice to a declaratory judgment granting part of the relief that they 

had requested in the SAC. See App. 48–49 at ¶ 104 (requesting “a declaratory 


                                           49 
        
                                                                                           
                                                                                           
                                                                                           

judgment that the political party activities enumerated in §[]2901(4) . . . are not 

‘in‐kind contributions’”). 

      “[P]laintiffs are only eligible for attorneys’ fees if they ‘achieve some 

material alteration of the legal relationship’ between them and their 

adversaries, and that change bears a ‘judicial imprimatur.’” Perez v. Westchester 

Cnty. Dep’t of Corr., 587 F.3d 143, 149 (2d Cir. 2009) (quoting Roberson v. 

Giuliani, 346 F.3d 75, 79–80 (2d Cir. 2003)). It is well established that “enforceable 

judgments on the merits and court‐ordered consent decrees” fulfill these 

requirements, Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human 

Res., 532 U.S. 598, 604 (2001), and so can other judicial actions provided that they 

“carr[y] with [them] sufficient judicial imprimatur,” such as a dismissal order 

providing that the district court will retain jurisdiction to enforce a settlement 

agreement, Perez, 587 F.3d at 151 (quoting Roberson, 346 F.3d at 81). However, the 

Supreme Court has observed that a favorable “judicial pronouncement . . . 

unaccompanied by judicial relief” has not warranted a fee award. Buckhannon, 

532 U.S. at 606 (internal quotation marks and emphasis omitted). Indeed, the 

Court has stated that “a favorable judicial statement of law in the course of 

litigation that results in judgment against the plaintiff does not suffice to render 


                                          50 
       
                                                                                         
                                                                                         
                                                                                         

him a ‘prevailing party.’ Any other result strains both the statutory language and 

common sense.” Hewitt v. Helms, 482 U.S. 755, 763 (1987). 

      The district court’s adoption of appellants’ preferred interpretation of 

Section 2901(4) did not effect a material alteration in the parties’ relationship. 

That interpretation of the statute is a natural one: under standard principles of 

statutory construction, the exemption of specific activities from the definition of 

contribution should be understood as an exception to the general treatment of 

related campaign expenditures as contributions. See RadLAX Gateway Hotel, LLC 

v. Amalgamated Bank, 566 U.S. 639, 645 (2012) (“It is a commonplace of statutory 

construction that the specific governs the general. . . . To eliminate the 

contradiction [between conflicting provisions in a statute], the specific provision 

is construed as an exception to the general one.” (internal quotation marks 

omitted)). Moreover, Vermont did not contest that interpretation before the 

district court. This suggests that the adoption of that interpretation did not alter 

the status quo, such as by forestalling impending enforcement. That Vermont 

initiated the state enforcement action against Corren does not indicate otherwise: 

while the district court held that related expenditures falling within the 

exemptions in Section 2901(4) do not constitute contributions, Vermont could 


                                          51 
       
                                                                                          
                                                                                          
                                                                                          

(and did) argue that the email blast was nonetheless a contribution under the 

terms of that ruling because the email blast did not fall within any of Section 

2901(4)’s exemptions. 

      If plaintiffs could receive fees under § 1988 whenever they sought 

confirmation of a certain statutory construction—even an uncontested or obvious 

one—and the court adopted that interpretation, then it would be quite easy for 

plaintiffs to “prevail” even where they lost on the merits. But Hewitt rejects this 

view, and instead stresses that what matters is not a judicial pronouncement but 

“the settling of some dispute which affects the behavior of the defendant towards the 

plaintiff,” which appellants have not demonstrated on the record before us. 482 

U.S. at 761. Accordingly, we find no error in the district court’s conclusion that 

appellants were not prevailing parties and affirm the denial of appellants’ 

motion for attorney’s fees. 

                                    CONCLUSION 

      We AFFIRM the judgment of the district court. 




                                           52